717 N.W.2d 340 (2006)
475 Mich. 908
Deserai LAWSON, Next Friend of Zhimon Bingham, a Minor, Plaintiff-Appellee,
v.
KREATIVE CHILD CARE CENTER, INC., Defendant-Appellant.
Docket No. 130872. COA No. 256388.
Supreme Court of Michigan.
July 21, 2006.
On order of the Court, the application for leave to appeal the February 23, 2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address only the issue whether the statements made by plaintiff's son to plaintiff, identifying his attacker, and then repeated by plaintiff to her son's physician, are admissible under MRE 803(4) as "[s]tatements made for the purposes of medical treatment or diagnosis. . . ." The parties may file supplemental briefs within 42 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.